DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110265460 A1 to Hirai et al. (Hirai).
In reference to independent claims 1 and 8, Hirai discloses: 
A vehicle comprising: 
an internal combustion engine (10); 
an electrically-heated catalyst device (20) provided in an exhaust passage (11) (see Fig. 1) of the internal combustion engine, the electrically-heated catalyst device including a conductive base material (21) that generates heat upon being 
an electronic control unit (25) configured to control base material electric power supply that is supplied to the conductive base material (see [0048]-[0049]; “the power supply system PS serves as the apparatus for controlling supply power to the ceramic carrier 21”), 
the electronic control unit being configured to determine whether or not the conductive base material is in a stagnant period (“moisture is contained in the ceramic carrier 21”) where temperature of the conductive base material partially stagnates in a prescribed temperature zone (Tnow < T2) (see [0090]-[0100]), the stagnant period occurring when water is present inside the electrically-heated catalyst device in a process of increase in temperature of the conductive base material (“catalyst warm-up”), and 
when determining that the conductive base material is in the stagnant period, the electronic control unit being configured to control the base material electric power supply to be lower than when determining that the conductive base material is not in the stagnant period (when moisture is in and/or on the ceramic carrier 21, low power control is controlled, where low power P1 is lower than normal power P0; see [0099]-[0100]).
In reference to dependent claim 6, Hirai further discloses: the electronic control unit (25) is configured to determine that the conductive base material (21) is in the stagnant period (when moisture is contained in and/or on the ceramic carrier) irrespective of whether or not water is present inside the electrically-heated catalyst device (see [0089]-[0090]), when the temperature 
when determining that the conductive base material is in the stagnant period (when there is moisture present), the electronic control unit is configured to control the base material electric power supply, for a prescribed time (see [0086] and [0100]; the power control program PR2 is set to run in a preset cycle during catalyst warm-up and when there is moisture, low power control is maintained until the bumping flag is set to OFF), to be a prescribed electric power that is lower (P1) than a prescribed normal electric power supply that is supplied to the conductive base material when determining that the conductive base material is not in the stagnant period (P0) (see [0010]).
In reference to dependent claim 7, Hirai further discloses: a traveling motor (“drive motor”) as a driving source of the vehicle (see [0026]), wherein the electronic control unit is configured to control the base material electric power supply by energizing the conductive base material during traveling of the vehicle with drive power of the traveling motor before starting up the internal combustion engine (see [0051]; power supply control can be carried out during catalyst warm-up, which may occur irrespective of engine operation, e.g. before engine start-up).

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Even though Hirai discloses the determination of whether or not moisture/water is present in and/or on the ceramic carrier, it does not disclose calculating an internal water content inside the electrically-heated catalyst device.  DE 102017200353 A1 to Frauhammer et al. teaches a method of calculating water content in components of an exhaust system of an internal combustion engine.  However, Frauhammer does not teach determining that there is water present when the internal water content is larger than zero, or equal to or more than a prescribed water content, and the temperature of the component is equal to or more than a prescribed temperature that allows determination that the water present inside the electrically-heated catalyst device is evaporated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799